Citation Nr: 0813766	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $9,540.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  He passed away in September 1978, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision on waiver of 
indebtedness of the Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waivers and Compromises in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  In August 1995, the RO issued a decision which denied the 
appellant's claim for VA death pension benefits based upon 
her income exceeding the pension income limit.

2.  In April 2002, the appellant filed a claim seeking VA 
death pension benefits.  

3.  In July 2002, the appellant submitted a completed VA Form 
21-534, Application for Death Pension, which indicated that 
she was no longer employed and had no employment or any other 
income.  The application was executed by the appellant, and 
witnessed by two individuals.

4.  In February 2003, the RO awarded the appellant VA death 
pension benefits, effective May 1, 2002.

5.  Despite repeated notice to do so, both before and after 
the RO's February 2003 award notice, the appellant failed to 
report her receipt of income from the Social Security 
Administration (SSA), which began January 1, 2003.

5. The appellant acted in bad faith in creation of the 
overpayment.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA death pension 
benefits in the calculated amount of $9,540 is precluded by 
reason of bad faith on the part of the appellant. 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that those provisions pertaining to VA's duties to notify and 
to assist do not apply to Chapter 53 of Title 38 of the 
United States Code, and questions pertaining to the waiver of 
recovery of an indebtedness due VA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2007).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

In August 1995, the RO issued a decision which denied the 
appellant's claim for VA death pension benefits for the 
stated reason that the appellant's income exceeded the 
pension income limit for a surviving spouse with no 
dependents.

In April 2002, the appellant, acting through her daughter, 
submitted a statement which noted that she had previously 
been denied VA death pension benefits in August 1995 due to 
her having excessive income.  The letter indicated that the 
appellant had since lost her job in 2000, and "thus no 
longer has any income at all."

In June 2002, the RO sent a notice letter to the appellant 
acknowledging receipt of her claim and requesting that she 
finish completing the returned VA Form 21-534.  Specifically, 
the letter stated, "[w]e noticed that you were employed 
before and that you have applied for Social Security benefits 
so we need your Social Security number before we can proceed 
with your claim."  

In July 2002, the appellant's daughter submitted a statement 
indicating that the appellant does not have a Social Security 
number, that her prior claim for SSA benefits had been 
dropped, that they did not re-apply, and that, "We may, 
however, re-apply in the future, and if we do so, we will 
notify you."

Later in July 2002, the appellant submitted her completed VA 
Form 21-534, Application for Death Pension.  On her 
application form, she indicated that she is no longer 
employed, and that she has no employment or other income.  
She also indicated she may apply for SSA benefits in the 
future since she may be eligible.  The application was 
executed by the appellant, and witnessed by two individuals.

In October 2002, the RO sent a notice letter to the appellant 
which notified her that in order to establish entitlement to 
non-service-connected death pension benefits, the evidence 
must show that her income and net worth must be under the 
maximum allowable limits set by current legislation.

In October 2002, the appellant submitted a response in which 
she acknowledged receiving the RO's October 2002 letter.  She 
also indicated that she did not have a social security 
number.

In February 2003, the RO awarded the appellant death pension 
benefits, effective May 1, 2002.  The RO's award letter 
stated that it was determined that the appellant had met the 
income and net worth requirements set by law.  Specifically, 
the RO's award letter indicated that the appellant was 
receiving $0 in Annual Social Security Benefits and $0 in 
Annual Earnings.  Included as an enclosure with the award 
letter was VA Form 21-8767, Death Pension Award Attachment.  
VA Form 21-8767 included notice to the appellant that she was 
required to report all changes in her family income and net 
worth, and that failure to do so would result in an 
overpayment which is subject to recovery.  VA Form 21-8767 
also indicated that the law provides severe penalties which 
include fine or imprisonment, or both, for the fraudulent 
acceptance of any payment to which you are not entitled.

In July 2003, the RO sent a notification letter to the 
appellant entitled, "AN IMPORTANT REMINDER."  This notice 
letter stated that the "letter is to remind you to tell us 
immediately if there is any change in your income or that of 
your family."  The letter stated, "For example, if you 
start receiving Social Security benefits, report the total of 
the check amount plus any Medicare deduction."  It also 
stated, "Be sure to notify us as soon as Social Security 
benefits are granted.  If you do not advise us promptly, an 
overpayment may be created which you will have to repay."  

In July 2004, the RO notified the appellant that a data 
exchange with the Social Security Administration (SSA) 
revealed that she had began receiving SSA benefits in January 
2003.  The notification letter further indicated that the 
amount of SSA benefits received by the appellant exceeded the 
maximum income limit of $6,497 for a surviving spouse, and 
informed the veteran that she could request immediate action 
to minimize the overpayment.  

In August 2004, the appellant indicated that she was unaware 
of her duty to notify VA of any change in her income status, 
and requested a waiver of any overpayment created.  She also 
indicated that she does not understand or speak English well.

In September 2004, the RO terminated the appellant's death 
pension benefits based upon her receipt of income over the VA 
allowable death pension limit.  

In January 2005, the RO denied the veteran's request for a 
waiver of indebtedness in the calculated amount of $9,540.  
The appellant subsequently perfected an appeal of this 
decision.

Initially, it must be determined that no fraud, 
misrepresentation, bad faith, or a lack of good faith 
predicated the indebtedness before the criteria regarding 
equity and good conscience can be considered in a given 
waiver case.  The Board must make an independent 
determination in this regard.  See Ridings v. Brown, 6 
Vet.App. 544, 546 (1994).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that her income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid. 38 C.F.R. § 3.660(a)(1) (2007).

After consideration of the record and the applicable 
regulatory provisions, it is clear that the appellant failed 
to report her receipt of SSA benefits, and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  

As noted above, the appellant in this case had previously 
been denied VA death pension benefits in August 1995 based 
upon her having exceeded the maximum pension income limit.  

Pursuant to the appellant's subsequent application for these 
very same benefits, and in response to the RO's request for 
information relating to her SSA claim, the appellant's 
daughter, in July 2002, indicated that the appellant did not 
have a Social Security number, did not have a pending claim 
with SSA for benefits, and further stated, "We may, however, 
re-apply in the future, and if we do so, we will notify 
you."    

In a statement from the appellant, dated in August 2002, she 
indicated that she does not have a Social Security number.  
On her application form, VA Form 21-534, signed by the 
appellant, she indicated that she had not applied for SSA 
benefits, but might do so in the future since she may be 
eligible.  She further stated that she no longer has 
employment or any other income. 

Moreover, in October 2002, the RO sent the appellant notice 
which again informed her that her "income and net worth must 
be under the maximum allowable limits set by current 
legislation."  In October 2002, the appellant submitted a 
response in which she acknowledged receiving the RO's October 
2002 letter.  

Thus, the record reflects, that the appellant, as well as her 
daughter, had actual knowledge of the importance of her 
income in determining her eligibility for VA death pension 
benefits.

Moreover, VA Form 21-8767, Death Pension Award Attachment, 
which was sent along with the RO's February 2003 award 
letter, specifically notified the appellant that she was 
required to report all changes in her family income and net 
worth.  Finally, the July 2003 reminder notice sent to the 
appellant stated that the "letter is to remind you to tell 
us immediately if there is any change in your income or that 
of your family."  Specifically, it stated, "Be sure to 
notify us as soon as Social Security benefits are granted.  
If you do not advise us promptly, an overpayment may be 
created which you will have to repay."  

Despite these repeated notices to the appellant of her duty 
to report any change in income herein, the RO first learned 
of the appellant's SSA income through a data exchange with 
SSA over a year after VA pension benefits had been awarded. 

In addition, the data exchange with SSA revealed that the 
appellant had begun receiving SSA benefits beginning in 
January 2003.  Thus, the appellant was awarded and began 
receiving SSA benefits at the time she was awarded VA death 
pension benefits.  Thus, the appellant was aware at the time 
she received the RO's February 2003 award letter that the 
information concerning her income that was reflected in the 
award letter was incorrect.

In support of her claim for a waiver, the appellant alleged 
that she has very little understanding of the English 
language, especially in its written form.  Thus, she contends 
that she was unaware of her duty to report her receipt of SSA 
benefits to VA.  

After reviewing the evidence of record, the Board finds the 
appellant's contentions herein to be lacking in credibility.  
In response to the RO's requests for additional information, 
the appellant has submitted two letters, dated August 1, 2002 
and October 17, 2002, which were both written in English, in 
a clear and intelligent manner, with the appellant's name on 
the letterhead, and signed by the appellant.  The second 
letter written by the appellant, dated October 17, 2002, is 
in response to the RO's October 8, 2002 letter, and clearly 
establishes that the appellant was able to understand the 
RO's letter (written in English) as it responds to such in a 
direct, clear, and complete manner. 

The Board notes that the RO's October 8, 2002 letter to which 
the appellant responded specifically stated, "Income and net 
worth must be under the maximum allowable limits set by 
current legislation."  The Board also notes that the record 
reflects that the appellant had previously been denied these 
very same benefits in August 1995 due to her having an 
excessive income.  

On her substantive appeal form, filed in December 2005, the 
appellant indicated that her "daughter does not open or read 
my mail.  She merely forwards my mail to me in Venezuela."  
As such, the record clearly shows that the appellant was able 
to read and respond to the RO's previous communications, and 
the appellant's current attempt to disavow any culpability in 
the creation of this overpayment is not credible. 

Under these circumstances, the Board finds the appellant's 
failure to report her change in SSA income was the direct 
cause of the overpayment of VA benefits, and represents a 
willful intention on her part to seek an unfair advantage.  

In view of the above, the Board concludes that the 
appellant's actions constituted bad faith.  Since bad faith 
in the creation of the $9,450 benefits overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as any current 
financial hardship, are not applicable.  Bad faith is shown 
by the preponderance of the evidence, and thus the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  
Waiver of recovery of overpayment is denied.


ORDER

Waiver of recovery of overpayment of disability compensation 
benefits, in the amount of $9,450, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Where the Committee has found that no fraud, 
misrepresentation, or bad faith existed in the creation of 
the debt and it is determined that there was evidence of 
fraud, misrepresentation, or bad faith, overturn the 
Committee's finding.  Note that this is rarely done, and that 
due process concerns may result in further action prior to 
such a decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).


 Department of Veterans Affairs


